Exhibit 10.37
 
CorMedix Inc.
745 Route 202-206, Suite 303
Bridgewater, NJ 08807
 
Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with CorMedix
Inc., a Delaware corporation (the “Company”) as follows:
 
1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of (i) 2,960,000 authorized and unissued shares (the
“Shares”) of its common stock, par value $0.001 per share (the “Common Stock”)
and (ii) warrants (each, a “Warrant” and, collectively, the “Warrants”) to
purchase up to an aggregate of 1,036,000 shares of Common Stock (the “Warrant
Shares”), in substantially the form attached hereto as Exhibit B.   The Shares
and the Warrants are being sold together as units (the “Units”), each Unit
consisting of one Share and 0.35 of one Warrant, each to purchase one share of
Common Stock.  Units will not be separately issued or certificated and the
Investor will receive Shares and Warrants comprising the Units which will be
immediately separable and transferable upon issuance.  Each Investor will
receive Units at an initial public offering price of $2.50 per Unit (the
“Purchase Price”).  The Units, the Shares, the Warrants and the Warrant Shares
are collectively referred to herein as the “Securities”.
 
3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-185737 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).
 
4. The Company and the Investor agree that at the Closing (as defined in Section
3.1 of Annex I), the Investor will purchase from the Company and the Company
will issue and sell to the Investor the Units set forth below for the aggregate
Purchase Price set forth below.  The Units shall be purchased pursuant to the
Terms and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein.  The
Investor acknowledges that the Offering is not being underwritten by the
placement agent (the “Placement Agent”) named in the Prospectus Supplement and
that there is no minimum offering amount.
 
5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):
 
[          ]  
A. [____]           A.           Delivery by crediting the account of the
Investor's prime broker (as specified by such Investor on Exhibit A annexed
hereto) with the Depository Trust Company (“DTC”) through its Deposit/Withdrawal
At Custodian (“DWAC”) system, whereby Investor's prime broker shall initiate a
DWAC transaction on the Closing Date using its DTC participant identification
number, and released by VStock Transfer, LLC, the Company’s transfer agent (the
“Transfer Agent”), at the Company's direction. NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 
(I)  
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 
 
1

--------------------------------------------------------------------------------

 
(II)  
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
[To be separately provided to the Investor]
—OR—
 
[          ] 
B. [____]           B.           Delivery versus payment (“DVP”) through DTC
(i.e., on the Closing Date, the Company shall issue Shares registered in the
Investor’s name and address as set forth below and released by the Transfer
Agent directly to the account(s) at Roth Capital Partners, LLC
(“Roth”) identified by the Investor; upon receipt of such Shares, Roth shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by Roth by wire transfer to the Company). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 
(I)  
NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND

 
(II)  
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE WARRANTS
COMPRISING THE UNITS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
 
6. The executed Warrants included in the Units purchased by the Investor shall
be delivered to the Investor by mail, registered in such names and sent to such
address as specified by the Investor below.
 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:
 
____________________________________________________________________
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated January 10, 2013, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”).  Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.
 
9. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer.  An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.
 
10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.
 
 
2

--------------------------------------------------------------------------------

 
 
Number of
Shares:                                                                
 
Purchase Price per
Unit:   $ 2.50                                                                               
 
Aggregate Purchase
Price:  $                                                                                
 
Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.35 and rounded down to the nearest whole
number):                                                                        
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
  Dated as of:  March 4, 2014
 

 
                                                                               
INVESTOR
 
By:                                                                         
 
Print Name:                                                           
 
Title:                                                                       
 
Address:                                                                
                                                                                
 
Agreed and Accepted
this 4th day of March, 2014:
 
CORMEDIX INC.
 

By:       Title        

 
 
3

--------------------------------------------------------------------------------

 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
 
1. Authorization and Sale of the Securities.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.
 
2. Agreement to Sell and Purchase the Securities; Placement Agent.
 
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Securities are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
 
2.3 Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Units to the Investor.
 
2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof.  The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Company’s Form 8-K to be filed with the Commission in
connection with the Offering.  The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.
 
3. Closings and Delivery of the Securities and Funds.
 
3.1 Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause ●, the Company’s “Transfer
Agent”, to deliver to the Investor the number of Shares included in the Units
purchased by the Investor as set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
for the number of Warrant Shares included in the Units purchased by the Investor
as set forth on the Signature Page and (c) the aggregate purchase price for the
Units being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.
 
3.2 Conditions to the Obligations of the Parties.
 
(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Units to the Investor shall be subject to:  (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
 
 
4

--------------------------------------------------------------------------------

 
(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have:  (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied.  The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company.  The Investor
understands and agrees that, in the event that the Placement Agent in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted by such Placement Agreement, then the Placement Agent
may, but shall not be obligated to, terminate such Agreement, which shall have
the effect of terminating this Subscription Agreement pursuant to Section 14
below.
 
3.3 Delivery of Funds.
 
(a) DWAC Delivery.  If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company:
 
[To be separately provided to the Investor]
 
(b) Delivery Versus Payment through The Depository Trust Company.  If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall confirm that the account or accounts at the Placement Agent to be
credited with the Shares being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.
 
3.4 Delivery of Shares.
 
(a) DWAC Delivery.  If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s DWAC delivery system, no later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares.  Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Placement Agent.  Upon the closing of the Offering, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.
 
(b) Delivery Versus Payment through The Depository Trust Company.  If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall notify the Placement Agent of the account or accounts at the
Placement Agent to be credited with the Shares being purchased by such
Investor.  On the Closing Date, the Company shall deliver the Shares to the
Investor through DTC directly to the account(s) at the Placement Agent
identified by Investor.  Upon receipt of such Shares, the Placement Agent shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by the Placement Agent by wire transfer to the
Company.
 
4. Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
 
4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.
 
4.2  (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.
 
 
5

--------------------------------------------------------------------------------

 
4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
 
4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice.  The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
The Investor also understands that there is no established public trading market
for the Warrants being offered in the Offering, and that the Company does not
expect such a market to develop. In addition, the Company does not intend to
apply for listing of the Warrants on any securities exchange or other trading
market. The Investor understands that without an active market, the liquidity of
the Warrants will be limited.
 
4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
 
4.6 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company’s securities).  The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.  The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws.  For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
 
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants comprising the Units being purchased and the payment therefor.  The
Placement Agent shall be a third party beneficiary with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.
 
6. Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:
 
(a) if to the Company, to:


CorMedix Inc.
745 Route 202-206, Suite 303
Bridgewater, NJ 08807
Attention:  Randy Milby, Chief Executive Officer
Fax:  (908) 429-4307


with a copy (which shall not constitute notice) to:


Wyrick Robbins Yates & Ponton LLP
2101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Attention: Alexander M. Donaldson
Fax: (919) 781-4865


 
6

--------------------------------------------------------------------------------

 


(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).
 
12. Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s  signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Units to such Investor.
 
13. Press Release; 8-K Filing.  The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on March 5, 2014 issue a press release announcing the Offering and disclosing
all material information regarding the Offering and (b) as promptly as
practicable on March 5, 2014 file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and the form of Warrant as exhibits thereto (the “8-K”).  Effective
upon the filing of the 8-K, the Company acknowledges and agrees that any and all
confidentiality and similar obligations under any agreement, whether written or
oral, between the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate. From and
after the filing of the 8-K with the SEC, the Investor shall not be deemed to be
in possession of any material, nonpublic information received from the Company,
any of its subsidiaries or any of their respective officers, directors,
employees or agents.
 
14. Termination.  In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CORMEDIX INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 
1.The exact name that your Shares and Warrants are to be registered in.  You may
use a nominee name if appropriate:
___________________________
2.The relationship between the Investor and the registered holder listed in
response to item 1 above:
___________________________
3.The mailing address of the registered holder listed in response to item 1
above:
___________________________
4.The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
___________________________
5.Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
___________________________
6.DTC Participant Number:
___________________________
7.Name of Account at DTC Participant being credited with the Shares:
___________________________
8.Account Number at DTC Participant being credited with the Shares:
___________________________

 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


 
FORM OF WARRANT
 

 
 
 
 
B-1

--------------------------------------------------------------------------------